DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites selecting one or more of a plurality of ND filters having faster switching speed than other ND filters without any knowledge (i.e. stored information) pertaining to switching speeds of the respective ND filter sets. Additionally, claim 4 should read either “a faster switching speed” or “faster switching speeds”.
Regarding claim 5, it is unclear if the claim is reciting selecting a ND filter that has the lowest ND filtering required, selecting the ND filter that has the least number of ND filters attached to it, or selecting the least combination of ND filters to achieve the desired light attenuation.  
Additionally, claim 5 recites “of the plurality of neutral-density filters with least number of neutral-density filters…”  This is not proper English. It is unclear if this is a literal translation into English or if a word was inadvertently omitted between “with” and “least”.

Regarding claim 15, it is unclear if the claim is reciting selecting a ND filter that has the lowest ND filtering required, selecting the ND filter that has the least number of ND filters attached to it, or selecting the least combination of ND filters to achieve the desired light attenuation.  
Additionally, claim 15 recites “of the plurality of neutral-density filters with least number of neutral-density filters…”  This is not proper English. It is unclear if this is a literal translation into English or if a word was inadvertently omitted between “with” and “least”.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-11, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawasaki (U.S. Patent No. 4661692). Kawasaki teaches a control device 32 comprising: a memory 35 storing instructions; and a processor 33 configured to execute the instructions to: obtain transmittance information related to transmittances of a plurality of neutral-density filters 120 of an imaging device (18 or fig. 1 as a whole); receive a target transmittance (col. 10, lines 36-42); select at least one neutral-. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (U.S. Patent No. 4661692) in view of Hirai (JP2013-045123).  The transmittance information of each of the filters is inherently retrieved from the memory in order to perform the proper ND calculations as depicted in figures 10, 13 and 16. Kawasaki teaches the salient features of the claimed invention except for a lens unit detachably held by the main body and including: one or more of the plurality of neutral-density filters. Hirai teaches that it was known to provide a lens 102 which is separable from a main body 101 and including: one or more of the plurality of neutral-density filters 122.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Hirai for the purpose of expanding/updating the photographing capabilities of the system.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (U.S. Patent No. 4661692) in view of Hisama (JPH09-331474).  Kawasaki teaches the salient features of the claimed invention except for variable neutral-density filter having a variable transmittance.   Hisama teaches in the abstract that it was known to have a variable transmittance ND filter. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Hisama for the purpose of reducing the number of moving parts or alternatively, for the purpose of expanding the overall range of the ND filter(s).

Allowable Subject Matter
Claims 3-6 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamauchi (U.S. Publication No. 2020/0412962) teaches first and second sets of selectable ND filters 62-64 and 65-67 in a detachable camera system.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER E. MAHONEY
Primary Examiner
Art Unit 2852



/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852